J. B. McPHERSON, District Judge.
It is not necessary to consider the question whether a materially false statement made by a debtor to a mercantile agency should be regarded as made to his creditors in general or to a specified creditor in particular, so as to fall within the class of false statements described in section 14b (3) of the bankruptcy act of July 1,1898, c. 541, 30 Stat. 550 (U. S. Comp. St. 1901, p. 3427), as amended by Act Feb. 5, 1903, c. 487, § 4, 32 Stat. 797 (U. S. Comp. St. Supp. 1907, p. 1026), since in my opinion, the discharge was properly refused upon the other ground referred to in the specifications of objection. I have read and considered the voluminous testimony taken by the referee, and agree that the facts found by him are well supported by the evidence, and that the discharge should be refused on the ground set forth in section 14b (2) namely, that the bankrupts, *450“with intent to conceal (their) financial condition, destroyed, concealed, or failed to keep, books of account of records from which such condition might be ascertained.”
For this reason the discharge is refused.